UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DURACELL U.S. OPERATIONS, INC., a
Delaware corporation;

                            Plaintiff,                             ORDER

            V.                                                19 Civ. 3820 (PGG)

MY IMPORTS USA LLC, a New Jersey
limited liability company, MY IMPORT
USA INC., a New Jersey corporation,
MANSUR MAQSUDI (a/k/a MANSUR
MAQ), an individual, JIAN YANG ZHANG
(a/k/a KEVIN ZHANG), an individual;

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                 It is hereby ORDERED that the conference in this action previously scheduled for

January 16, 2020 is adjourned. A conference is scheduled for February 13, 2020 at 10:30 a.m.

in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       January [3, 2020


                                                     SO ORDERED.



                                                     Paul G. Gardephe
                                                     United States District Judge
